Citation Nr: 1741013	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  10-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased disability rating for bilateral hearing loss, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board remanded the case in June 2016 and December 2016 to schedule the Veteran for a hearing.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  He elected to only address the increased evaluation claim during the proceeding.  A transcript of that hearing is of record.  

New evidence was associated with the claims folder since the last RO adjudication in July 2013.  However, in July 2017, the Veteran's representative submitted a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran stated he had to quit his job due to breathing problems.  See June 2009 Statement in Support of Claim.  As discussed below, a respiratory disorder is not service-connected.  Accordingly, a TDIU claim is not before the Board as a component of his claim for an increased evaluation.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an increased evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sleep apnea did not manifest in service and is not otherwise related to his military service or to his service-connected tinnitus.

2.  A current respiratory disorder did not manifest in service and is not otherwise related to his military service.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  A respiratory disorder was not incurred in active service. 38 U.S.C.A. §§ 1101, 1103, 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veteran's service treatment records are unavailable and are presumed to have been destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  There were also no Surgeon General Office (SGO) reports available.  Any further attempt to obtain them would be considered futile.  Moreover, as discussed below, the Veteran has reported that he did not have any treatment in service for the claimed disorders.  As such, they would not document any pertinent findings in support of his claim and would not materially alter the outcome of this case.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). However, in this case, the Veteran does not have one of the enumerated diseases considered to be chronic.  Therefore, these provisions do not apply in this case.

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc); 38 C.F.R. § 3.310.


I.  Sleep Apnea 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for sleep apnea.  

The evidence of record does not show that sleep apnea manifested in service or for many years thereafter.  In this regard, private medical records show that the Veteran was first diagnosed in 2009 following an initial sleep study.  He also told the March 2011 VA examiner that he was diagnosed in 2006.  

Indeed, the Veteran has not asserted that his sleep apnea manifested in service or is otherwise related thereto.  Rather, he has claimed that he has developed sleep apnea secondary to his service-connected tinnitus.

In addition to the lack of evidence showing that the claimed disorder manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of sleep apnea for many decades after service, and the Veteran has not asserted otherwise.  Indeed, he has not identified any injury, disease, or event in service to which a current disorder could be related. See 38 C.F.R. § 3.159 (c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Therefore, the Board finds that sleep apnea has not been shown to be causally or etiologically to an event, disease, or injury in service.

As noted above, the Veteran has instead asserted that his current sleep apnea is secondary to his service-connected tinnitus.  However, the most probative evidence weighs against a finding that his tinnitus caused or aggravated his sleep apnea.  In this regard, the March 2011 VA examiner opined that the Veteran's obstructive sleep apnea is not related to or aggravated by his service-connected tinnitus.  In so doing, she explained that there is no medical evidence of any correlation.  Instead, the Veteran described having sleep disruption, which is an overlapping symptom of both sleep apnea and tinnitus that contributes to his poor sleep and daytime sleepiness.  She stated that the ringing in his ears does not have any physiologic effect on the presence or progression of sleep apnea.

Similarly, a June 2010 VA medical record noted that obstructive sleep apnea is caused by a blockage of the airway usually when the soft tissue in the rear of the throat collapses and closes during sleep.  

There is no medical opinion otherwise relating the Veteran's current sleep apnea to his military service or his service-connected tinnitus.

The Board does acknowledge the Veteran's own statements asserting that his current sleep apnea is secondary to his service-connected tinnitus.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current sleep apnea and whether such a disorder was caused or aggravated by tinnitus, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the March 2011 VA examiner's opinion to be more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by rationale based on such knowledge.  The VA examiner also reviewed pertinent evidence and considered the Veteran's own reported history and lay statements.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for sleep apnea.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Respiratory Disorder 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a respiratory disorder.  

The evidence of record does not show that the Veteran has a respiratory disorder that manifested in service or for many years thereafter.  In this regard, the March 2011 VA examiner noted that the Veteran was diagnosed with mild chronic obstructive pulmonary disease (COPD) in April 2009 based on pulmonary function tests performed in December 2008.  He also observed that there was an onset of dyspnea on exertion reported in 2004 and that he was treated with an albuterol inhaler for a presumed diagnosis of asthma; the diagnosis was later corrected to COPD in 2009.  The examiner stated that the Veteran did not have asthma, and there was no history of lung disease otherwise.  Post-service treatment records similarly document a delayed onset.  For example, an August 2010 VA treatment record indicated that his symptoms of shortness of breath began in 2005.  

Moreover, the Veteran has not asserted that a respiratory disorder manifested in service.  Indeed, at the March 2011 VA examination, he denied having any treatment of a lung condition while in the military or any problems with his breathing.  Rather, he has asserted that the claimed disorder developed later as a result of his claimed exposure to tank fumes in service.  He has also indicated that the military provided cigarettes during his service.

In addition to the lack of evidence showing that the claimed disorder manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  

The March 2011 VA examiner remarked that there is no current evidence of COPD, but as noted above, she indicated that there is a history from February 2010 showing that the Veteran was diagnosed with mild COPD based on a pulmonary function test (PFT) performed in 2008.  She stated that she reviewed those PFT results and found that the Veteran was diagnosed with very early state COPD, stage I.   She also observed that he had tried to enroll in a COPD study and was informed he did not have COPD.  The examiner commented that it is possible that his very mild disease is controlled by his inhaler use and therefore not reflected in his pulmonary function tests or chest radiographs.  Nevertheless, she opined that the Veteran's mild COPD is not related to any exposure to tank fumes during his military service.  In so doing, she explained that there is no evidence of treatment for any type of breathing problem as would be expected if there were significant toxic inhalant in an acute setting; there is no evidence of an ongoing lung condition
stemming from his military service.  The examiner observed that the Veteran had a significant history of being free of lung disease for over 40 years that does not correlate to any acute or chronic lung effect from exposure to tank fumes, and there is no history of fume exposure beyond normal expectations.  She further noted his smoking history as well as his weight.  

The Board does observe the Veteran's contention that he was rationed cigarettes in service.  However, with regard to tobacco use, for claims filed after June 9, 1998, the law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a veteran during active duty service. 38 U.S.C.A. § 1103  (West 2014); 38 C.F.R. § 3.300(a) (2016).  "Tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco. Id.  Thus, the Board cannot grant service connection based on the Veteran's use of cigarettes during his military service.

There is no medical opinion otherwise relating a current respiratory disorder to the Veteran's military service.

The Board does acknowledge the Veteran's own statements asserting that his current respiratory disorder is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of a current respiratory and whether the delayed onset of such a disorder is related to exposure to fumes in service, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the March 2011 VA examiner's opinion to be more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by rationale based on such knowledge.  The VA examiner also reviewed pertinent evidence and considered the Veteran's own reported history and lay statements.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a respiratory disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder is denied.

Service connection for sleep apnea is denied.


REMAND

The Board notes that the Veteran was afforded VA examinations in connection with his claim.  However, during the April 2017 hearing, he asserted that his hearing loss has been worsened since the most recent examination.  A September 2016 VA treatment record also indicates that there was a slight progression of hearing loss after audiometric testing.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a more recent examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected bilateral hearing loss.

In addition, VA treatment records dated in June 2011, March 2016, and September 2016 indicate that an audiogram was performed at each visit.  However, there are no corresponding audiogram results of record.  Therefore, on remand, the AOJ should attempt to obtain such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, including any results from audiograms performed in June 2011, March 2016, and September 2016.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity and manifestations of the Veteran's service-connected bilateral hearing loss.  In so doing, he or she should discuss the effect of the disability on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


